Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
                                                         REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now recites “a base resin containing a raw silicone rubber and a vulcanizing agent” in lines 3-4 and thus “a base resin containing a raw rubber-based compound and a vulcanizing agent” of lines 6-7 would lack antecedent basis and would improperly broaden scope pf the “a base resin containing a raw silicone rubber and a vulcanizing agent”.
Other claims depend from the indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2007/0117920 A1) in view of Tonge (US 7,479,532).
Hirabayashi et al. teach a cured rubber having a hardness (Type A) of 67 and a heat conductivity of 1.0 W/m·k obtained from a heat conductive silicone rubber composition comprising 100 parts by weight of a gum-like diorganopolysiloxane having a degree of polymerization of 8,000, 2.0 parts by weight of a silanol end-capped dimethylpolysiloxane having a polymerization degree of 10 as a dispersant, 180 parts by weight of metallic silicon powder cured with an organic peroxide in example 7.  
A dimethylsiloxane unit (M.W. about 74.15) with the degree of polymerization of 8,000 taught in the example 7 would have a weight molecular weight of about 593,200 meeting claim 4.
Hirabayashi et al teach employing up to 50% by volume of additional heat conductive substances as well as reinforcing fillers such as fumed silica, precipitated silica, quartz and calcium carbonate in [0041-0043] which would make claim 5 obvious.
Hirabayashi et al. teach other heat conductive fillers such as alumina, magnesium oxide, zinc oxide, and graphite in [0042] which would make claim 3 obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 
Hirabayashi et al teach molded articles in [0045].
The heat conductive silicone rubber composition and the cured rubber of the example 7 taught by Hirabayashi et al would fall within scope of the instant composition which would be expected to meet the recited viscosity of claim 9 as well as tensile strength and elongation rate of claim 16 inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the example 7 of Hirabayashi et al and see the following case laws.  
In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968). Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.  
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
The instant claim 1 further recites 3 to 10 parts by weight of methyl vinyl silicone having a polymerization degree of 15-25 and in which hydroxyl groups are present at both ends over 2 parts by weight of a silanol end-capped dimethylpolysiloxane having a polymerization degree of 10 as a dispersant used in the example 7 of Hirabayashi et al.
 Compatibilizer 1.  See above cited In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968), Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
The dispersant used in the example 7 of Hirabayashi et al. would be act same as the Compatibilizer 1 taught by Tonge since dispersed components would be compatible each other.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well known functionally equivalent Compatibilizer 1 taught by Tonge in the example 7 of Hirabayashi et al. (Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)) and further to utilize other components (i.e. additional heat conductive fillers as well as reinforcing fillers such as fumed silica) in the example 7 of Hirabayashi et al. since Hirabayashi et al. teach such modifications and since modifications to concentrations/amounts was held obvious by the Court (When patentability is such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955)) absent showing otherwise.
Hirabayashi et al. further teach a mixture of metallic silicon powder C having an average particle size of 10 µm and aluminum oxide having an average particle size of 12 µm in example 5 (see table 3 for the particle size) and thus utilize such mixture in the example 7 would make claim 7 obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2007/0117920 A1) in view of Tonge (US 7,479,532) as applied to claims 1-5, 7-9 and 14-16 above, and further in view of KR 10-0712079 B1 (02 May 2007).
In case the recited mixture of heat conductive fillers is based on same filler for claim 7, KR would make such situation obvious.
Hirabayashi et al. further teach that the metallic silicon powder (i.e., heat conductive fillers would have a particle size of 2-50 µm in [0037].  Hirabayashi et al. further teach utilization of a mixture of heat conductive fillers comprising a mixture of metallic silicon powder C having an average particle size of 10 µm and aluminum oxide having an average particle size of 12 µm in example 5 (see table 3 for the particle size) in example 5.

KR teaches a heat conductive silicone rubber composition comprising 100 parts by weight of silicon rubber (dimethylsiloxane having vinyl groups having a molecular weight of 400,000-700,000 and a viscosity of more than 10,000,000 cPs at 25oC, see page 3), 17.3 parts by weight of precipitated silica, 207 or 236 parts by weight of aluminum oxide having a particle size of 45 µm and 88 or 59 parts by weight of aluminum oxide having a particle size of 5 µm, 1.9 parts by weight of organic peroxide and 2.8 parts by weight of the silica dispersing agent in examples of table 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well known mixtures of heat dissipating fillers of the aluminum oxide having different average particles sizes taught by KR in the above modified composition for the example 7 of Hirabayashi et al. and Tonge and since Hirabayashi et al. further teach utilization of a mixture of heat conductive fillers in example 5 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2007/0117920 A1) in view of Tonge (US 7,479,532) as applied to claims 1-5, 7-9 and 14-16 above, and further in view of KR 10-0712079 B1 (02 May 2007).
Further as to optional vulcanizing agents (curing agents) of claim 2:
Savage teaches zinc oxide as part of curing system at col. 8, lines 9-30 and in tables I-IV.
Pike teaches various curing agents such as sulfur and organic peroxide at col. 8, lines 67-73 for silicone elastomers.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known vulcanizing agents (curing agents for silicone elastomers taught by Savage or Pike in Hirabayashi et al and Tonge thereof absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)).

			   EXAMINER’S COMMENT
Applicant asserts unexpected results by further submitting Rule 1.132 Declaration, but it would be insufficient for the following reasons.
New Comparative Example A utilizes dimethyl silicone having hydroxy end groups at both ends, but, the primary reference Hirabayashi et al. teach the silanol end-capped dimethylpolysiloxane having a polymerization degree of 10 as a dispersant, not the dimethyl silicone having hydroxy end groups at both ends used in the New Comparative Example A of the Rule 1.132 Declaration.  The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicant must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Applicant further asserts that Hirabayashi et al. teach organohydrogenpolysiloxane as a crosslinker in Example 2, but the examiner had pointed out the Example 7 comprising an organic peroxide crosslinker which does not comprise the asserted organohydrogenpolysiloxane and thus the organohydrogenpolysiloxane as a crosslinker would be an alternative.
Even assuming the instant examples had shown unexpected results over comparative examples, scope of the claims is broader than showing.  
 Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Further, the claim 1 recites 140 to 320 parts by weight of a heat-dissipating fillers, but a composition comprising 320 parts by weight of the heat-dissipating fillers is taught as Comparative example 2 of table 1.  Thus, it deemed that various properties taught in the table 1 including those for Comparative example 2 would be acceptable and would fall within inherent properties of the claim 1.  Otherwise, 140 to 300 parts by weight of a heat-dissipating fillers in claim 1 is suggested instead since Example 3 of the table 1 utilizes 300 parts by weight.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is  https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/March 20, 2022                                             /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762